DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous statutory double patenting rejection is withdrawn in light of the present claim amendments. 
Applicant’s arguments have been fully considered, and a non-statutory double patenting rejection is maintained in light of the present claim amendments.
The previous 35 USC 112(b) is withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  its environment would be better understood as environment of the vehicle.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 4-5 recite the limitation "the possible macro actions".  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, “the possible macro actions” is interpreted as “the at least one predefined macro action for the vehicle”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17371553 in view of US 20190187705 (Ganguli). 
Claim(s) 1-15 of copending Application No. 17371553 disclose application claims 1-16 but do not explicitly disclose “generating a set of candidate trajectories for the vehicle based on at least one predefined macro action for the vehicle and values for one or more parameters of the at least one predefined macro action” and “wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment”.  
However, Ganguli teaches “generating a set of candidate trajectories for the vehicle based on at least one predefined macro action for the vehicle and values for one or more parameters of the at least one predefined macro action” (see at least abstract, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560) and “wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment” (see at least abstract, [0062]: route planning module 550 generates the planned route information 520 as its output, the motion planning module 560 generates planned motion 530 as its output, and the lane planning module 570 generates planned lane control information 540 as its output, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560, [0066]-[0067]: the route planning module 550, the motion planning module 560, and the lane planning module 570 also access the self-aware capability model 490 and use it to determine the planning strategy in a manner that takes into account of what the vehicle is actually capable of in the current scenario; self-aware capability parameters 510 may include intrinsic capability parameters and extrinsic capability parameters, [0068]: intrinsic vehicle capability parameters may include, but not limited to, characteristics of the vehicle in terms of, e.g., its engine, its safety measures, and its tires, etc. For instance, in terms of its engine, the intrinsic capability parameters may specify the maximum speed the vehicle is capable of, the control that can be exercised on the engine, including cruise control or any restrictions on manual control of the engine; intrinsic vehicle capability parameters may be used to assess what types of routes and motions may be possible and which types of vehicle behaviors may be achievable, [0069]: road condition related parameters may indicate how crowded the road is (so that the driving speed cannot be planned to be fast), whether there are speed limits on the road (regulated minimum and maximum speeds as well as the actual permissible speed due to traffic), whether there is any accident along the road, or the surface condition of the road (so that the motion cannot be too swift), or whether the surface of the road presents certain conditions that will impede the ability of the vehicle in its planning, [0070]-[0075]: if the intended destination for a vehicle is in the north west direction and there are roads available at the time to both the west and the north, knowing that there will be sun glare if heading to the west in late afternoon, the route planning module 550 may accordingly decide to presently take the road heading to the north first and later take a road to head to the west after sun is down to avoid sun glare (safer), [0078], [0080], [0084], [0089]: route planning module 550 comprises a route selection preference determiner 1030 and a global route planner 1020,  [0091]: if it is currently snowing (from real-time data 480) and the vehicle has no snow tire (from the intrinsic capability parameter 510), such dynamic information may be forwarded from the global route planner 1020 to the route selection preference determiner 1030 so that selection preference configuration related to such dynamic scenarios may be retrieved from the route selection preference configuration 1050 (e.g., avoid steep/curvy road) and sends back to the global route planner 1020 so that it can be relied on in selecting an appropriate route, [0101]: filters may be utilized by the route selection engine to filter out routes that are not appropriate given the intrinsic capability parameters, [0107]-[0110]: motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed), [0157]: the self-aware capability parameters 510 provide both intrinsic and extrinsic capability parameters, which may indicate the weather condition, road condition, etc. which can be used by the driving lane planning unit 2160 to invoke appropriate lane planning models for the planning). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to provide the invention as disclosed by the claims 1-15 of copending Application No. 17371553 by incorporating the teachings of Ganguli in order to achieve safe, realistic, and reliable route planning.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210188316 (Marchetti-Bowick) in view of US 20190187705 (Ganguli).

As per claims 1, 14, 15, Marchetti-Bowick discloses a vehicle, comprising: a computer-readable media storing computer-executable instructions; and a processor communicatively coupled to the computer-readable media, the processor configured to execute the computer executable instructions to perform operations including: 
generating a set of candidate trajectories for the vehicle based on at least one predefined macro action for the vehicle (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0032]-[0033]: candidate motion plan can include a target motion trajectory for the vehicle and/or certain driving maneuvers (e.g., accelerating, decelerating, merging lanes, etc.). Candidate motion plans can be determined based at least in part on a cost function that evaluates the current locations and/or predicted future locations and/or moving paths of the objects); 
for at least some trajectories in the set of candidate trajectories, predicting a response by a target vehicle to the respective trajectory and a probability of the response by the target vehicle (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0032]-[0035], [0087]-[0088]); 
selecting a trajectory from the set of candidate trajectories based at least in part on the predicted response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and characteristics of the trajectory (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0022]-[0024], [0032]-[0035], [0098], [0112]); and 
operating the vehicle based on the selected trajectory (see at least abstract: autonomous vehicle movement, [0006], [0022]-[0024]: autonomous vehicle can evaluate these differing responses as part of selecting an optimal motion plan for the vehicle, [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan. Additionally, or alternatively, as will be discussed later in greater detail, the candidate motion plan can additionally be selected based at least in part on a reactive prediction for each actor in the environment external to the autonomous vehicle, [0098], [0112]).
Marchetti-Bowick does not explicitly disclose generating a set of candidate trajectories for the vehicle based on at least one predefined macro action for the vehicle and values for one or more parameters of the at least one predefined macro action. 
However, Ganguli teaches generating a set of candidate trajectories for the vehicle based on at least one predefined macro action for the vehicle and values for one or more parameters of the at least one predefined macro action (see at least abstract, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560) and “wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment” (see at least abstract, [0062]: route planning module 550 generates the planned route information 520 as its output, the motion planning module 560 generates planned motion 530 as its output, and the lane planning module 570 generates planned lane control information 540 as its output, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560, [0066]-[0067]: the route planning module 550, the motion planning module 560, and the lane planning module 570 also access the self-aware capability model 490 and use it to determine the planning strategy in a manner that takes into account of what the vehicle is actually capable of in the current scenario; self-aware capability parameters 510 may include intrinsic capability parameters and extrinsic capability parameters, [0068]: intrinsic vehicle capability parameters may include, but not limited to, characteristics of the vehicle in terms of, e.g., its engine, its safety measures, and its tires, etc. For instance, in terms of its engine, the intrinsic capability parameters may specify the maximum speed the vehicle is capable of, the control that can be exercised on the engine, including cruise control or any restrictions on manual control of the engine; intrinsic vehicle capability parameters may be used to assess what types of routes and motions may be possible and which types of vehicle behaviors may be achievable, [0069]: road condition related parameters may indicate how crowded the road is (so that the driving speed cannot be planned to be fast), whether there are speed limits on the road (regulated minimum and maximum speeds as well as the actual permissible speed due to traffic), whether there is any accident along the road, or the surface condition of the road (so that the motion cannot be too swift), or whether the surface of the road presents certain conditions that will impede the ability of the vehicle in its planning, [0070]-[0075]: if the intended destination for a vehicle is in the north west direction and there are roads available at the time to both the west and the north, knowing that there will be sun glare if heading to the west in late afternoon, the route planning module 550 may accordingly decide to presently take the road heading to the north first and later take a road to head to the west after sun is down to avoid sun glare (safer), [0078], [0080], [0084], [0089]: route planning module 550 comprises a route selection preference determiner 1030 and a global route planner 1020,  [0091]: if it is currently snowing (from real-time data 480) and the vehicle has no snow tire (from the intrinsic capability parameter 510), such dynamic information may be forwarded from the global route planner 1020 to the route selection preference determiner 1030 so that selection preference configuration related to such dynamic scenarios may be retrieved from the route selection preference configuration 1050 (e.g., avoid steep/curvy road) and sends back to the global route planner 1020 so that it can be relied on in selecting an appropriate route, [0101]: filters may be utilized by the route selection engine to filter out routes that are not appropriate given the intrinsic capability parameters, [0107]-[0110]: motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed), [0157]: the self-aware capability parameters 510 provide both intrinsic and extrinsic capability parameters, which may indicate the weather condition, road condition, etc. which can be used by the driving lane planning unit 2160 to invoke appropriate lane planning models for the planning). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating the teachings of Ganguli in order to achieve safe, realistic, and reliable route planning. 

As per claim 2, Marchetti-Bowick discloses identifying a maneuver to be performed by the vehicle on a road network; and generating the set of candidate trajectories for performing the maneuver on the road network (see at least abstract: autonomous vehicle movement, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0022]-[0024]: autonomous vehicle can evaluate these differing responses as part of selecting an optimal motion plan for the vehicle, [0032]-[0035], [0098], [0112]). 

As per claim 3, Marchetti-Bowick discloses wherein the maneuver comprises at least one of a merge, a lane change, or a turn (see at least [0032]-[0033]: candidate motion plan can include a target motion trajectory for the vehicle and/or certain driving maneuvers e.g., accelerating, decelerating, merging lanes, etc.). 

As per claim 4, Marchetti-Bowick discloses herein the possible macro actions include a lane follow action having a parameterized velocity (see at least abstract, [0032]-[0035]: As an example, the probability can measure the likelihood that an actor (e.g., a vehicle, pedestrian, etc.) positioned adjacent to the autonomous vehicle will react in a particular manner (e.g., yield, accelerate, decelerate, etc.) to the autonomous vehicle if the autonomous vehicle follows a suggested trajectory (e.g., performing a lane merging maneuver, etc.). It should be noted that the actor(s) reaction (e.g., reacting in particular manner) can be any type of reaction in response to the candidate motion plan (e.g., accelerating, decelerating, yielding, adjusting a current actor motion trajectory, maintaining a current actor motion trajectory, etc.). A reactive prediction model may provide various outputs which may vary according to example implementations. By way of example, the reactive prediction model may generate one or more outputs such as a trajectory, trajectory distribution, yielding likelihood, yielding timing profile, trajectory, acceleration likelihood, or any other representation of a predicted future behavior (e.g., an occupancy map)). 

As per claim 6, Marchetti-Bowick discloses wherein predicting the response of the target vehicle to the trajectory comprises predicting a trajectory of the target vehicle conditioned on the trajectory of the vehicle (see at least abstract, [0006]: receive one or more actor prediction parameters for the actor and a plurality of candidate motion plans, each candidate motion plan comprising a target motion trajectory for the autonomous vehicle, the machine-learned prediction model configured to process the actor prediction parameters and the plurality of candidate motion plans to generate, for each candidate motion plan of the plurality of candidate motion plans, a reactive prediction comprising a probability representing a likelihood of the actor reacting in a particular manner to a movement of the autonomous vehicle based on the candidate motion plan, [0026]-[0030]: actor data can include a proposed path for the actor(s) indicating a proposed motion trajectory for the actor(s). The proposed path of the actor(s) can be predicted by the autonomous vehicle, using either the machine-learned prediction model and/or a different machine-learned predictive model (e.g., a machine-learned yield prediction model, a machine-learned acceleration prediction model, etc.), [0032]-[0035]: Candidate motion plans can be determined based at least in part on a cost function that evaluates the current locations and/or predicted future locations and/or moving paths of the objects, [0088]-[0091]). 

As per claim 7, Marchetti-Bowick discloses wherein selecting the trajectory from the set of candidate trajectories comprises: determining a score for each trajectory in the set of candidate trajectories, wherein the score is determined based at least in part on the response by the target vehicle to the trajectory, the probability of the response by the target vehicle, and the characteristics of the trajectory; and selecting the trajectory from the set of candidate trajectories based on the score (see at least abstract, [0033]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan, [0037], [0100]-[0101]: reactive prediction(s) based on a first candidate motion plan may indicate that an actor adjacent to the autonomous vehicle would most likely not yield, increasing the chances of collision and therefore lowering an assigned candidate rating). 

As per claim 9, Marchetti-Bowick discloses wherein determining the score comprises identifying a collision or near-collision by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0087]-[0088]: a reactive prediction 212 for the same actor based on a second candidate motion plan 210 may indicate that the actor will yield to the suggested trajectory of the candidate motion plan 210, [0100]: reactive prediction(s) based on a first candidate motion plan may indicate that an actor adjacent to the autonomous vehicle would most likely not yield, increasing the chances of collision and therefore lowering an assigned candidate rating. Reactive prediction(s) based on a second candidate motion plan may indicate that the same actor would most likely yield, decreasing the chances of a collision and therefore raising an assigned candidate rating, [0124]). 

As per claim 12, Marchetti-Bowick discloses wherein the target vehicle comprises a first target vehicle, the processor configured to execute the computer executable instructions to perform operations including: for each trajectory in the set of candidate trajectories, predicting a response by a second target vehicle to the trajectory and a probability of the response by the second target vehicle, wherein the second target vehicle is different than the first target vehicle (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan. Additionally, or alternatively, as will be discussed later in greater detail, the candidate motion plan can additionally be selected based at least in part on a reactive prediction for each actor in the environment external to the autonomous vehicle, [0112]: the interactive predictions (e.g., 622 and 624) for actors provide causal behavioral predictions for actors in response to both an autonomous vehicle's movement and the predicted behavior of other actors in response to the vehicle's movement. In this fashion, as actors react to both the movement of the autonomous vehicle and the movement of other actors in response to the autonomous vehicle's movement, the autonomous vehicle can more accurately predict the causal effects of a candidate motion plan amongst multiple actors, [0124]: As the predicted behavior of other vehicles (e.g., 804 and 806) indicates a relatively high likelihood of collision with the autonomous vehicle, the autonomous vehicle can discard the candidate motion plan including suggested motion trajectory 808 and evaluate an alternative candidate motion plan including suggested motion trajectory 814. The candidate motion plan can be evaluated in the same fashion as described previously by generating reactive and interactive predictions for the actors in the environment external to the vehicle). 

As per claim 13, Marchetti-Bowick discloses selecting the trajectory from the set of candidate trajectories based at least in part on the response by the first target vehicle to the trajectory, the probability of the response by the first target vehicle, the response by the second target vehicle to the trajectory, the probability of the response by the second target vehicle, and the characteristics of the trajectory (see at least abstract, [0006], [0032]-[0035]: If a plurality of candidate motion plans are determined, a candidate motion plan can be selected from the plurality of candidate motion plans based at least in part on a candidate rating to each candidate motion plan based at least in part on the costs associated with each candidate motion plan. Additionally, or alternatively, as will be discussed later in greater detail, the candidate motion plan can additionally be selected based at least in part on a reactive prediction for each actor in the environment external to the autonomous vehicle, [0112]: the interactive predictions (e.g., 622 and 624) for actors provide causal behavioral predictions for actors in response to both an autonomous vehicle's movement and the predicted behavior of other actors in response to the vehicle's movement. In this fashion, as actors react to both the movement of the autonomous vehicle and the movement of other actors in response to the autonomous vehicle's movement, the autonomous vehicle can more accurately predict the causal effects of a candidate motion plan amongst multiple actors, [0124]: As the predicted behavior of other vehicles (e.g., 804 and 806) indicates a relatively high likelihood of collision with the autonomous vehicle, the autonomous vehicle can discard the candidate motion plan including suggested motion trajectory 808 and evaluate an alternative candidate motion plan including suggested motion trajectory 814. The candidate motion plan can be evaluated in the same fashion as described previously by generating reactive and interactive predictions for the actors in the environment external to the vehicle). 

As per claim 16, Marchetti-Bowick does not explicitly disclose wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment. 
However, Ganguli teaches wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment (see at least abstract, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560) and “wherein the values for the one or more parameters of the at least one predefined macro action are selected based on characteristics of the vehicle or its environment” (see at least abstract, [0062]: route planning module 550 generates the planned route information 520 as its output, the motion planning module 560 generates planned motion 530 as its output, and the lane planning module 570 generates planned lane control information 540 as its output, [0064]-[0065]: lane planning module 570 may determine to change lane in certain circumstance. Such a planned lane control is output by the lane planning module 570 and may be fed to the motion planning module 560 so that a specific path trajectory (planned motion) appropriate for carrying out the planned lane changing may be further planned by the motion planning module 560, [0066]-[0067]: the route planning module 550, the motion planning module 560, and the lane planning module 570 also access the self-aware capability model 490 and use it to determine the planning strategy in a manner that takes into account of what the vehicle is actually capable of in the current scenario; self-aware capability parameters 510 may include intrinsic capability parameters and extrinsic capability parameters, [0068]: intrinsic vehicle capability parameters may include, but not limited to, characteristics of the vehicle in terms of, e.g., its engine, its safety measures, and its tires, etc. For instance, in terms of its engine, the intrinsic capability parameters may specify the maximum speed the vehicle is capable of, the control that can be exercised on the engine, including cruise control or any restrictions on manual control of the engine; intrinsic vehicle capability parameters may be used to assess what types of routes and motions may be possible and which types of vehicle behaviors may be achievable, [0069]: road condition related parameters may indicate how crowded the road is (so that the driving speed cannot be planned to be fast), whether there are speed limits on the road (regulated minimum and maximum speeds as well as the actual permissible speed due to traffic), whether there is any accident along the road, or the surface condition of the road (so that the motion cannot be too swift), or whether the surface of the road presents certain conditions that will impede the ability of the vehicle in its planning, [0070]-[0075]: if the intended destination for a vehicle is in the north west direction and there are roads available at the time to both the west and the north, knowing that there will be sun glare if heading to the west in late afternoon, the route planning module 550 may accordingly decide to presently take the road heading to the north first and later take a road to head to the west after sun is down to avoid sun glare (safer), [0078], [0080], [0084], [0089]: route planning module 550 comprises a route selection preference determiner 1030 and a global route planner 1020,  [0091]: if it is currently snowing (from real-time data 480) and the vehicle has no snow tire (from the intrinsic capability parameter 510), such dynamic information may be forwarded from the global route planner 1020 to the route selection preference determiner 1030 so that selection preference configuration related to such dynamic scenarios may be retrieved from the route selection preference configuration 1050 (e.g., avoid steep/curvy road) and sends back to the global route planner 1020 so that it can be relied on in selecting an appropriate route, [0107]-[0110]: motion planning module 560 may plan vehicle motion based on various considerations, including real-time situations the vehicle is in (e.g., on a curvy road, raining day, dim lighting, etc.), vehicle conditions (via intrinsic capability parameters), and personal preferences of the passenger in the vehicle (known preferences or dynamically determined based on driver feedback observed), [0157]: the self-aware capability parameters 510 provide both intrinsic and extrinsic capability parameters, which may indicate the weather condition, road condition, etc. which can be used by the driving lane planning unit 2160 to invoke appropriate lane planning models for the planning). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating the teachings of Ganguli in order to achieve safe, realistic, and reliable route planning. 

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of Ganguli further in view of US 20190377352 (Weibwange).

As per claim 5, Marchetti-Bowick does not explicitly disclose wherein the possible macro actions include a change lane action having a parameterized lane change time.
However, Weibwange teaches wherein the possible macro actions include a change lane action having a parameterized lane change time (see at least abstract, [0027]: vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value. These control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position. The control values may also be characterized by time or acceleration as well as derivative of acceleration with respect to time at that time. The latter is a measure for so-called jerk, [0029]: cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points. The cost-terms may in particular be characterized by anyone of: deviation of the ego-vehicle acceleration with respect to time, acceleration/deceleration of the ego-vehicle, velocity of the ego-vehicle with respect to a velocity limit either set by the user, derived from traffic rules or law, or determined by the system, for example regarding weather condition, traffic density, velocities of other vehicles, observed driver behavior or others, [0070]-[0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein the possible macro actions include a change lane action having a parameterized lane change time as taught by Weibwange in order to optimize trajectories.

As per claim 8, Marchetti-Bowick does disclose a timing profile describing one or more motions including accelerating and decelerating (see at least [0087]-[0088]) but Marchetti-Bowick does not explicitly disclose wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory. 
However, Weibwange teaches wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0027]: vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value. These control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position. The control values may also be characterized by time or acceleration as well as derivative of acceleration with respect to time at that time. The latter is a measure for so-called jerk, [0029]: cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points. The cost-terms may in particular be characterized by anyone of: deviation of the ego-vehicle acceleration with respect to time, acceleration/deceleration of the ego-vehicle, velocity of the ego-vehicle with respect to a velocity limit either set by the user, derived from traffic rules or law, or determined by the system, for example regarding weather condition, traffic density, velocities of other vehicles, observed driver behavior or others, [0070]-[0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises identifying a magnitude of acceleration by the vehicle for the trajectory or by the target vehicle in response to the trajectory as taught by Weibwange in order to optimize trajectories.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of Ganguli further in view of US 20200231149 (Eggert).

As per claim 10, Marchetti-Bowick does not explicitly disclose wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory.
However, Eggert teaches wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory (see at least abstract, [0008]: calculating a behavior relevant score for ego-vehicle based on the calculated hypothetical future trajectories, [0016]: The behavior relevant score can be calculated as risk and indicate, for the hypothetical future trajectory of the ego-vehicle, collision probability, collision severity, product of collision probability and collision severity, Time-of-Closest-Encounter, Time-To-Closest-Encounter, Position-of-Closest-Encounter or Distance-of-Closest-Encounter, claim 8: wherein the behavior relevant score is calculated as risk and indicates, for the hypothetical future trajectory of the ego-vehicle, collision probability, collision severity, product of collision probability and collision severity, Time-of-Closest-Encounter, Time-To-Closest-Encounter, Position-of-Closest-Encounter or Distance-of-Closest-Encounter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises determining a time-to-collision or distance-to-collision for the vehicle for the trajectory or for the target vehicle in response to the trajectory as taught by Eggert in order to improve the safety of driving and to better produce safe, useful, and comfortable ego-trajectories.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti-Bowick in view of Ganguli further in view of US 20210046924 (Caldwell).
As per claim 11, Marchetti-Bowick does not explicitly disclose wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory.
However, Caldwell teaches wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory (see at least abstract, [0028]-[0030]: the comfort cost may be associated with a distance (e.g., 10 feet, 5 feet, 2 meters, etc.) between the relative positions of the vehicle and the object in an estimated state of the estimated states. In some examples, the distance may include a closest point of approach between the vehicle and the object over the period of time, [0063]-[0064], [0069], claim 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Marchetti-Bowick by incorporating wherein determining the score comprises determining a distance traveled by the vehicle for the trajectory or by the target vehicle in response to the trajectory as taught by Caldwell in order to improve the safety and comfort of the vehicle and/or object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668